Title: 17. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 17
       Sir
       Amsterdam October 26. 1780
      
      The Seventeenth, Inquiry is “whether We have any Information that we can rely on, concerning the Population? has it increased or diminished, Since the War?”
      
      In some former Letters, I have made Some Observations upon the Subject of the Increase of Mankind in America.
      In the Year 1774, There was much private Conversation, among the Members of Congress, concerning the Numbers of Souls in every Colony. The Delegates of each, were consulted, and the Estimates made by them were taken down as follows.
      
     
      In New Hampshire
      
      150,000
     
     
       Massachusetts
      
      400,000
     
     
       Rhode Island
      
      59,678
     
     
       Connecticut
      
      192,000
     
     
       New York
      
      250,000
     
     
       New Jersey
      
      130,000
     
     
     
       Pensilvania and Delaware
      
      350,000
     
     
       Maryland
      
      320,000
     
     
       Virginia
      
      640,000
     
     
       North Carolina
      
      300,000
     
     
       South Carolina
      
      225,000
     
     
      
      Total
      3,026,678
     
    
   This however, was but an Estimate, and Some Persons, have thought there was too much Speculation in it. It will be observed, that Georgia, was not represented in the first Congress, and therefore is not included in the Estimate.
      In a Pamphlet published in England about a Year ago, intitled “A Memorial to the Souvereigns of Europe, on the present State of Affairs, between the old and new World,” written by Mr. Pownal, a Member of Parliament and formerly Governor of Massachusetts and Lt. Governor of New Jersey We are told that “The Massachusetts, had in the year 1722, 94,000 Inhabitants, in 1742, 164,000—in 1751, when there was a great depopulation both by War and the Small Pox 164,484—in 1761—216,000—in 1765, 255,500—in 1771—292,000—in 1773 —300,000.
      In Connecticut, in 1756, 129,994—in 1774—257,356. These Numbers are not increased by Strangers, but decreased by Wars and Emigrations to the West ward, and to other States: yet they have nearly doubled in Eighteen Years.
      In New York in 1756—96,776—in 1771—168,007 in 1774—182,251.
      In Virginia in 1756—173,316—in 1764—200,000—in 1774—300,000.
      In South Carolina in 1750—64,000, in 1770—115,000.
      In Rhode Island in 1738—15,000, in 1748—28,439.
      As there never was a Militia, in Pensilvania, before this War with authentic Lists of the Population, it has been variously estimated on Speculation. There was a continual Importation for many years, of Irish and german Emigrants, yet many of these Settled in other Provinces: but the Progress of Population, in the ordinary Course, advanced, in a Ratio, between that of Virginia and that of Massachusetts. The City of Philadelphia, advanced more rapidly. It had in 1749—2076 houses. In 1753, 2300—in 1760, 2969—in 1769—4474—From 1749 to 1753 from 16 to 18,000 Inhabitants, from 1760 to 1769 from 31,318 to 35,000.
      There were in 1754 various Calculations, and Estimates made of the Numbers, on the Continent. The Sanguine, made the Numbers, one Million and an half. Those who admitted less Speculation into the Calculation, but adhered closer to Facts and Lists as they were made out, Stated them at one Million two hundred and Fifty thousand. Governor Pownal thinks that 2,141,307 would turn out nearest to the real Amount in 1774. But what an amazing Progress, which in Eighteen Years, has added a Million to a Million two hundred and fifty Thousand altho a War, was maintained in that Country, for Seven Years of the Term. In this View one Sees a Community unfolding itself, beyond any Example in Europe.
      Thus you have the Estimates made by the Gentlemen in Congress in 1774, and that of Governor Pownal, for the Same Epocha. That made in Congress is most likely to be right. If in their Estimate Some states were rated too high, it has been since made certain that others were too low.
      But admiting Mr. Pownals Estimate to be just, the Numbers, have grown, since 1774 So much notwithstanding the War, and the Interruption of Migrations from Europe, that they must be well nigh three Millions—if the Calculation, made by the Members of Congress was right, the Numbers now, must be nearer four millions than three millions and an half.
      I have observed to you in a former Letter that, the Massachusetts Bay, has been lately numbered and found to have increased in Numbers, as much as in former Periods, very nearly.
      I now add that Delaware, which in 1774 was estimated at 30,000 but upon numbering the People Since, they appeared to be 40,000.
      Rhode Island also in 1774. Pensilvania is undoubtedly set too low in both Estimates.
      I have the honour to be, very respectfully &c.
      
       John Adams
      
     